Exhibit 10.1

 

Sonus Networks, Inc.


RETENTION AND RESTRICTED STOCK AGREEMENT


 

This Agreement (the “Agreement”) is made between Sonus Networks, Inc. (the
“Company”) and Hassan M. Ahmed (the “Executive”) as of November 14, 2007 (the
“Award Date”). Capitalized terms used and not otherwise defined in this
Agreement are used as defined in the Company’s 1997 Stock Incentive Plan, as
amended (the “Plan”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows:

 

1.                                      CEO Retention.  The Company’s Board of
Directors recognizes the contributions the Executive has made to continued
success of the Company and wishes to retain the Executive as set forth in this
Agreement.

 

2.                                      Award and Issuance of Shares.  The
Company shall issue to the Executive, in consideration of employment services
rendered and to be rendered, 750,000 shares of common stock, $0.001 par value,
of the Company (the “Shares”). This Award is being issued to the Executive
pursuant to the Plan and the Award is in all respects subject to the terms and
conditions of the Plan, a copy of which has been provided to the Executive (the
receipt of which the Executive hereby acknowledges). The Executive hereby
accepts the Award subject to all the terms and provisions of the Plan. The
Executive further agrees that all decisions under and interpretations of the
Plan by the Company will be final, binding, and conclusive upon the Executive
and his successors, permitted assigns, heirs, and legal representatives. The
Company shall issue to the Executive one or more certificates in the name of the
Executive for the Shares being acquired by the Executive. The Executive agrees
that unvested Shares shall be subject to forfeiture as set forth in Section 3 of
this Agreement and the restrictions on transfer set forth in Section 5 of this
Agreement. The Shares shall be deposited in Escrow in accordance with Section 6
of this Agreement.

 

3.                                      Vesting.

 

(a)                                  The Shares shall vest on November 14, 2009
subject to the Executive’s continued service as an executive or as a board
director for the Company through November  14, 2009 unless as otherwise set
forth herein. Notwithstanding the foregoing:

 

(i)                                     187,500 Shares shall vest on the date on
which the closing price of the common stock of the Company, as reported on the
NASDAQ Global Select Market (or such other securities exchange on which the
common stock is then listed) is at least $10.00 per share (subject to
proportionate adjustment in the event of any stock split, reverse stock split,
stock dividend or similar recapitalization event affecting the common stock) for
the 10th consecutive trading day, provided the Executive is then an employee or
board director of the Company.

 

(ii)                                  187,500 Shares shall vest on the date the
Company first reports its operating results for the fiscal year ending December
31, 2008 in a report furnished to or filed with the Securities and Exchange
Commission if the Company’s revenue for such year, as so reported, achieves the
Company’s 2008 operating plan, as approved by the Board of Directors. The
Compensation Committee of the Board of Directors shall determine whether clause
3(a)(ii) above has been achieved, provided the Executive is then an employee or
board director of the Company.

 

(iii)                               375,000 of the Shares shall vest if the
Company hires a successor President or Chief Executive Officer or appoints a
successor Chairman, on the date that is three (3) months after the date on which
the new President, Chief Executive Officer or Chairman commences employment or
service provided the Executive shall assist with the transition as reasonably
requested by the Company during such three (3) month period.

 

--------------------------------------------------------------------------------


 

(iv)                              All of the unvested Shares shall become vested
in full upon (A) an Acquisition of the Company provided the Executive is then an
employee or board director of the Company; (B) the termination of the
Executive’s employment with the Company by the Company or removal as Chairman
without Cause (as defined below); (C) the termination of the Executive’s
employment with the Company by the Executive for Good Reason (as defined below)
other than in connection with the Company’s hiring of a successor President or
Chief Executive Officer or appointment of a successor Chairman; or (D) the
termination of the Executive’s employment or service as Chairman as a result of
the Executive’s total or partial incapacity due to physical or mental illness,
or death.

 

(b)                                 The Compensation Committee of the Board of
Directors may in its discretion accelerate the vesting schedule at any time.

 

(c)                                  For purposes of this Agreement:

 

(i)                                     “Cause” means (A) the Executive’s
willful failure substantially to perform his duties as President and Chief
Executive Officer that the non-executive Directors of the Board unanimously
conclude occurred more than thirty (30) days after receiving written notice of a
unanimous vote by the non-executive Directors of such non-performance (other
than (x) as a result of total or partial incapacity due to physical or mental
illness, or death, or (y) for Good Reason); (B) the Executive’s willful
commission of any material act of fraud on the Company as determined by a
unanimous vote of the non-executive Directors of the Board; or (C) the
Executive’s conviction of, or the entry of a plea of guilty by the Executive to,
a felony involving his personal conduct under the laws of the United States or
any state thereof; and

 

(ii)                                  “Good Reason” means (A) the removal of the
Executive from any of the positions as Chief Executive Officer, President or
Chairman of the Company without Cause; (B) the assignment to the Executive of
duties or responsibilities that are inconsistent with his position as Chief
Executive Officer, President or Chairman  of the Company; (C) a reduction of the
Executive’s annual base salary or target bonus as Chief Executive Officer,
President or Chairman of the Company other than as part of a broad-based
management or employee reduction; (D) the relocation of the Executive’s place of
work such that the distance from the Executive’s current residence to his place
of work is increased by more than 30 miles.

 

4.                                      Forfeiture of Shares.  In the event that
the Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason prior to November 14, 2009, then, effective upon
the cessation of his employment and subject to any accelerated vesting provided
for in this Agreement, the Executive shall automatically forfeit (“Forfeiture”),
without any action required on the part of the Executive, all of the unvested
Shares (“Forfeited Shares”) that the Executive received under the Award without
the payment of any consideration by the Company and the Forfeited Shares shall
revert to the Company. Upon and after Forfeiture, the Company shall not pay any
dividend to the Executive on account of such Forfeited Shares or permit the
Executive to exercise any of the privileges or rights of a stockholder with
respect to such Forfeited Shares, but shall, in so far as permitted by law,
treat the Company as the owner of the Forfeited Shares. Military or sick leave
or other bona fide leave will not be deemed a termination of employment provided
that it does not exceed the longer of ninety (90) days or the period during
which the absent Executive’s re-employment rights are guaranteed by statute or
by contract.

 

5.                                      Restrictions on Transfer.  The Executive
shall not, during the term of this Agreement, sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “Transfer”), any of the Shares, or any interest therein, unless
and until such Shares are no longer subject to risk of Forfeiture.
Notwithstanding the foregoing, the Executive may transfer (i) any or all of his
Shares (A) to his parents, spouse, children, stepchildren, grandchildren, or
siblings, or spouse of any such person (collectively, “Immediate Family”), (B)
to a trust established for the benefit of his Immediate Family or himself, or
(C) to a limited liability

 

2

--------------------------------------------------------------------------------


 

company or limited partnership, the members or partners of which are members of
his Immediate Family or himself, or (ii) any or all of his Shares under his
will, provided that all such Shares transferred under (i) or (ii) shall remain
subject to this Agreement (including without limitation the restrictions on
transfer set forth in this Section 5 and the Forfeiture provision in Section 4)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement. The Company shall not be
required (a) to transfer on its books any of the Shares which shall have been
sold or transferred in violation of any of the provisions set forth in this
Agreement, or (b) to treat as owner of such Shares or to pay dividends to any
transferee to whom any such Shares shall have been so sold or transferred.

 

6.                                      Escrow.  Certificates representing the
Shares, along with stock powers duly executed by the Executive in blank, shall
be deposited by the Executive in escrow upon (or as promptly as practicable
following) the execution of this Agreement and shall be held in escrow by the
Secretary of the Company, as escrow agent (the “Escrow Agent”). Upon vesting of
the Shares, the Escrow Agent shall release to the Executive, upon request, a
stock certificate for those Shares which have vested (other than any withheld by
the Company pursuant to Section 10(b)). In the event Shares are forfeited
pursuant to Section 4 or withheld by the Company pursuant to Section 10(b), the
Company shall give written notice to the Executive and to the Escrow Agent
within ten (10) days specifying the number of Forfeited Shares or Shares to be
withheld. The Executive and the Company authorize the Escrow Agent to take all
necessary or appropriate actions consistent with the terms of this Agreement,
including the delivery to the Company of stock certificates and stock powers for
the Shares being forfeited or withheld by the Company. The escrow shall
terminate upon the earliest of (i) the vesting and lapse of forfeiture of all
Shares awarded under this Agreement, (ii) the election by the Company to waive
forfeiture on all of the unvested Shares, or (iii) the election by the Company
to terminate this escrow. If at the time of such termination the Escrow Agent
should have in its possession any Shares owed to the Executive, the Escrow Agent
shall promptly deliver such Shares to the Executive and shall be discharged of
all further obligations hereunder. The Escrow Agent shall be obligated only for
the performance of such duties as are specifically set forth herein and may rely
and shall be protected in relying or refraining from acting on any instrument
reasonably believed by the Escrow Agent to be genuine and to have been signed or
presented by the proper party or parties. The Escrow Agent or the Company shall
not be liable for any act or omission in good faith and in the exercise of
reasonable judgment. It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized to
retain such Shares in its possession without liability to anyone all until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired. All reasonable
costs, fees and disbursements incurred by the Executive and the Escrow Agent in
connection with the performance of its duties hereunder shall be borne by the
Company.

 

7.                                      Adjustments.  If during the term of this
Agreement, there is a stock split, stock dividend, stock distribution or other
reclassification of the common stock of the Company, any and all new,
substituted or additional securities to which the Executive is entitled by
reason of his ownership of the Shares shall be immediately subject to conditions
of Forfeiture, the restrictions on transfer and other provisions of this
Agreement in the same manner and to the same extent as the Shares. If the Shares
are converted into or exchanged for, or stockholders of the Company receive,
securities of another corporation, or other property (including cash), pursuant
to an Acquisition, then the rights of the Company under this Agreement shall
inure to the benefit of the Company’s successor or acquiring company and this
Agreement shall apply to the securities or other property received upon such
conversion, exchange or distribution in the same manner, and to the same extent
as the Shares.

 

8.                                      No Obligation to Continue Employment.
 The Company and any related corporation are not by the Plan or this Award
obligated to continue the Executive’s employment.

 

9.                                      Compliance with Laws.  The obligations
of the Company and the Executive under this Agreement are subject to all
applicable laws, rules, and regulations, including all applicable federal and
state securities laws

 

3

--------------------------------------------------------------------------------


 

and the obtaining of all such approvals by government agencies as may be deemed
necessary or appropriate by the Board of Directors (“Board”) or the relevant
committee of the Board.

 

10.                               Tax Matters.

 

(a)                                  Section 83(b) Election.  The Executive has
decided not to make an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended, to be taxed at the time the Shares are acquired.

 

(b)                                  Withholding Taxes.  The Executive
acknowledges and agrees that the Executive is obligated to pay to the Company
the amount of any federal, state, local or other taxes of any kind required by
law to be withheld with respect to the vesting of the Shares. The Executive
shall satisfy such tax withholding obligations by delivery to the Company, on
each date on which Shares vest under this Agreement, such number of Shares that
vest on such date as have a fair market value (calculated using the last
reported sale price of the common stock of the Company on the NASDAQ Global
Select Market or such other exchange on which the common stock is then listed on
the trading date immediately prior to such vesting date) equal to the amount of
the Company’s withholding obligation; provided, however, that the total tax
withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Company is hereby authorized to take such actions as are
necessary to effect such delivery of Shares to the Company.

 

(c)                                  Tax Advice.  The Executive should review
with the Executive’s own tax advisors the federal, state, local and other tax
consequences of this investment and the transactions contemplated by this
Agreement. The Executive acknowledges that he is not relying on any statements
or representations of the Company or any of its agents. The Executive
understands that the Executive (and not the Company) shall be responsible for
the Executive’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

 

11.                               Severance.  Subject to Section 14, in the
event that the Executive’s employment with the Company is terminated by the
Company for any reason other than Cause, or in the event that the Executive
terminates his employment with Good Reason, within one-hundred and eighty (180)
days of Good Reason arising, the Executive will be eligible to receive a lump
sum equal to eighteen (18) months base salary and 1.5 times annual bonus at plan
at the greater of the Executive’s then applicable annual rates or the annual
rates prior to the Good Reason event, paid upon termination.

 

12.                               Stock Options.

 

(a)                                  In the event that the Executive’s
employment with the Company is terminated by the Company for any reason other
than Cause, or in the event that the Executive terminates his employment with
Good Reason, within one-hundred and eighty (180) days of Good Reason arising,
(a) any stock options granted to the Executive by the Company that are unvested
as of the termination date will continue to vest in accordance with the terms of
the applicable Option Agreements during the eighteen (18) month period following
the date of employment termination and, upon vesting, will remain outstanding
and exercisable for a period equal to the lesser of eighteen (18) months from
the date of termination or the remaining life of the option, and (b) the
Executive’s vested and unexercised stock options will remain outstanding and
exercisable for a period equal to the lesser of eighteen (18) months from the
date of termination or the remaining life of the option.

 

(b)                                  In the event that the Executive’s
employment with the Company is terminated by the Company for Cause or by the
Executive without Good Reason, any stock options that are unvested as of the
termination date will cease to vest and the Executive’s vested and unexercised
stock options will remain

 

4

--------------------------------------------------------------------------------


 

outstanding and exercisable for a period equal to the lesser of one-hundred and
eighty (180) days from the date of termination or the remaining life of the
option.

 

13.                               Health Benefits.  Subject to Section 14, in
the event that the Executive’s employment with the Company is terminated by the
Company for any reason other than Cause, or in the event that the Executive
terminates his employment with Good Reason, within one-hundred eighty (180) days
of Good Reason arising, the Company will pay the COBRA premiums for health
benefits (medical, dental and vision) through eighteen (18) months from the date
of termination, with payments to be made on a monthly basis.

 

14.                               Distributions.  The following rules shall
apply with respect to distribution of the payments and benefits (“Payments”), if
any, to be provided to the Executive under Sections 11 and 13.

 

(a)                                  It is intended that each installment of
payments and benefits provided under Sections 11 and 13 shall be treated as a
separate Payment for purposes of Section 409A. Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
Payments except to the extent specifically permitted or required by Section
409A;

 

(b)                                 If, as of the date of the “Separation from
Service” of the Executive from the Company, the Executive is not a “Specified
Employee” (each within the meaning of Section 409A), then each Payment shall be
made on the dates and terms set forth in Sections 11 and 13; and

 


(C)                                  IF, AS OF THE DATE OF THE SEPARATION FROM
SERVICE OF THE EXECUTIVE FROM THE COMPANY, THE EXECUTIVE IS A SPECIFIED
EMPLOYEE, THEN:


 


(I)  EACH OF THE PAYMENTS DUE UNDER SECTIONS 11 AND 13 THAT, IN ACCORDANCE WITH
THE DATES AND TERMS SET FORTH HEREIN, WILL IN ALL CIRCUMSTANCES, REGARDLESS OF
WHEN THE SEPARATION FROM SERVICE OCCURS, BE PAID WITHIN THE SHORT-TERM DEFERRAL
PERIOD (AS HEREINAFTER DEFINED) AND SHALL BE TREATED AS A SHORT-TERM DEFERRAL
WITHIN THE MEANING OF TREASURY REGULATION SECTION 1.409A-1(B)(4) TO THE MAXIMUM
EXTENT PERMISSIBLE UNDER SECTION 409A. FOR PURPOSES OF THIS AGREEMENT, THE
“SHORT-TERM DEFERRAL PERIOD” MEANS THE PERIOD ENDING ON THE LATER OF THE 15TH
DAY OF THE THIRD MONTH FOLLOWING THE END OF THE EXECUTIVE’S TAX YEAR IN WHICH
THE EXECUTIVE’S SEPARATION FROM SERVICE OCCURS AND THE 15TH DAY OF THE THIRD
MONTH FOLLOWING THE END OF THE COMPANY’S TAX YEAR IN WHICH THE EXECUTIVE’S
SEPARATION FROM SERVICE OCCURS; AND


 


(II)  EACH OF THE PAYMENTS DUE UNDER SECTIONS 11 AND 13 THAT IS NOT PAID WITHIN
THE SHORT-TERM DEFERRAL PERIOD AND THAT WOULD, ABSENT THIS SUBSECTION, BE PAID
WITHIN THE SIX-MONTH PERIOD FOLLOWING THE SEPARATION FROM SERVICE OF THE
EXECUTIVE OF THE COMPANY SHALL NOT BE PAID UNTIL THE DATE THAT IS SIX MONTHS AND
ONE DAY AFTER SUCH SEPARATION FROM SERVICE (OR, IF EARLIER, THE DEATH OF THE
EXECUTIVE), WITH ANY SUCH INSTALLMENTS THAT ARE REQUIRED TO BE DELAYED BEING
ACCUMULATED DURING THE SIX-MONTH PERIOD AND PAID IN A LUMP SUM ON THE DATE THAT
IS SIX MONTHS AND ONE DAY FOLLOWING THE EXECUTIVE’S SEPARATION FROM SERVICE AND
ANY SUBSEQUENT INSTALLMENTS, IF ANY, BEING PAID IN ACCORDANCE WITH THE DATES AND
TERMS SET FORTH HEREIN; PROVIDED, HOWEVER, THAT THE PRECEDING PROVISIONS OF THIS
SENTENCE SHALL NOT APPLY TO ANY INSTALLMENT OF PAYMENTS IF AND TO THE MAXIMUM
EXTENT THAT SUCH INSTALLMENT IS DEEMED TO BE PAID UNDER A SEPARATION PAY PLAN
THAT DOES NOT PROVIDE FOR A DEFERRAL OF COMPENSATION BY REASON OF THE
APPLICATION OF TREASURY REGULATION 1.409A-1(B)(9)(III) (RELATING TO SEPARATION
PAY UPON AN INVOLUNTARY SEPARATION FROM SERVICE) OR TREASURY REGULATION
1.409A-1(B)(9)(V) (RELATING TO REIMBURSEMENTS AND CERTAIN OTHER SEPARATION
PAYMENTS). SUCH PAYMENTS SHALL BEAR INTEREST AT AN ANNUAL RATE EQUAL TO THE
PRIME RATE AS SET FORTH IN THE EASTERN EDITION OF THE WALL STREET JOURNAL ON THE
DATE OF TERMINATION, FROM THE DATE OF TERMINATION TO THE DATE OF PAYMENT. ANY
INSTALLMENTS THAT QUALIFY FOR THE EXCEPTION UNDER TREASURY REGULATION SECTION
1.409A-1(B)(9)(III) MUST BE PAID NO LATER THAN THE LAST DAY OF THE SECOND
TAXABLE YEAR OF THE EXECUTIVE FOLLOWING THE TAXABLE YEAR OF THE EXECUTIVE IN
WHICH THE SEPARATION FROM SERVICE OCCURS.

 

5

--------------------------------------------------------------------------------


 

15.                               Indemnity.  The Company will continue to honor
its existing indemnification obligations to the Executive to the extent
allowable by law.

 

16.                               General.  This Agreement will be governed by
and interpreted and construed in accordance with the internal laws of the State
of Delaware (without reference to principles of conflicts or choice of law). The
captions of the sections of this Agreement are for reference only and will not
affect the interpretation or construction of this Agreement. This Agreement will
bind and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, devisees, and legal representatives. This Agreement
(including the Plan) supersedes all prior agreements, written or oral, between
the Executive and the Company relating to the subject matter of this Agreement.
This Agreement may be amended or modified only by a written agreement signed by
the Company and the Executive.

 

Executed as of the date first written above.

 

SONUS NETWORKS, INC.

 

HASSAN M. AHMED

 

 

 

By:

/s/ Charles J. Gray

 

 

/s/ Hassan M. Ahmed

 

 

 

 

Name:

Charles J. Gray

 

 

 

 

6

--------------------------------------------------------------------------------